IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1261
                            Filed December 23, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHEVIN DARNELL CASTON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



      Shevin Darnell Caston appeals from the concurrent sentences imposed.

AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Nan Jennisch, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kelli Huser, Assistant Attorney

General, for appellee.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                         2


POTTERFIELD, Presiding Judge.

       Shevin Darnell Caston appeals from the concurrent sentences imposed

following his pleas of guilty to the offenses of felon in possession of a firearm and

carrying weapons, contending the district court failed to provide adequate

reasons for the sentences imposed.

       A sentence that conforms to the statute “is cloaked with a strong

presumption in its favor, and will only be overturned for an abuse of discretion or

the consideration of inappropriate matters.” State v. Formaro, 638 N.W.2d 720,

724 (Iowa 2002). If we are not able to review the district court’s reasoning, we

are unable to determine if there has been an abuse of discretion.           State v.

Thacker, 862 N.W.2d 402, 407 (Iowa 2015).            Thus, Iowa Rule of Criminal

Procedure 2.23(3)(d) requires the district court to state its reasons for selecting a

particular sentence. “A statement may be sufficient, even if terse and succinct,

so long as the brevity of the court’s statement does not prevent review of the

exercise of the trial court’s sentencing discretion.” State v. Johnson, 445 N.W.2d
337, 343 (Iowa 1989). Boilerplate reasons alone are not sufficient. See State v.

Lumadue, 622 N.W.2d 302, 304 (Iowa 2001).

       Here, the district court noted Caston had previous involvement in

“dangerous activities,” had served a prior sentence of incarceration that “should

be enough to send a message to you,” and upon release had again chosen to

carry a firearm knowing he was not permitted to do so. The court stated that “for

the protection of society, it’s just necessary that you serve some term of

incarceration.” The court observed, “[T]here’s simply consequences for what you

did, and in this case it’s going to prison.” The sentencing order states that this
                                       3


particular sentence was “most likely to protect society and rehabilitate the

defendant based upon the nature of the offense, defendant’s prior record, and

the recommendation of the parties and the [presentence investigation report].”

We are not prevented from reviewing the district court’s reasoning and we find no

abuse of discretion in the sentence imposed. We therefore affirm.

      AFFIRMED.